Citation Nr: 1032058	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for right inguinal 
orchiectomy (residual of cancer).

3.  Entitlement to service connection for heart disease to 
include hypertension.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.M.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2005, a statement of the case 
was issued in May 2007, and a substantive appeal was received in 
July 2007.   

The Board notes that the May 2004 rating decision was not mailed 
to the Veteran until June 14, 2004.  The notice of disagreement 
was received on June 14, 2005.  Consequently, the notice of 
disagreement is considered timely.  

In its May 2004 rating decision, the RO reopened the Veteran's 
claim, and apparently denied the claim on a de novo basis.  
Despite the determination made by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim. See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

The Veteran presented testimony at a Board hearing in September 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

Additionally, the Board notes that in September 2001, the RO 
denied service connection claims for right inguinal orchiectomy 
(residual of cancer) and for hypertension/heart disease.  The 
Veteran filed a timely notice of disagreement in January 2002.  
However, it does not appear that the RO ever issued a statement 
of the case.  As the Veteran filed a timely notice of 
disagreement, the Agency of Original Jurisdiction (AOJ) must 
issue a statement of the case on each of these issues.  See 38 
C.F.R. § 19.26 (2009); see also Manlincon v. West, 12, Vet.App. 
238 (1999).


FINDINGS OF FACT

1.  By rating decision in July 2000, the RO denied the Veteran's 
claim for service connection for PTSD; the Veteran did not file a 
notice of disagreement.

2.  Evidence received since the July 2000 rating decision, by 
itself or in conjunction with the evidence previously assembled, 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's PTSD diagnosis has been attributed to an in-
service stressor.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision that denied the Veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the July 2000 rating decision is new 
and material; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009); Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843 (July 13, 2010), amended by 75 Fed. Reg. 41,092 (July 15, 
2010) (to be codified at 38 C.F.R. § 3.304).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is granted in this decision, further discussion of how VA 
complied with those laws is unnecessary.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The Veteran's claim for service connection for PTSD was 
originally denied by way of a July 2000 rating decision.  He 
failed to file a timely notice of disagreement.  Consequently, 
the July 2000 decision became final.  The bases for the denial 
were the fact that the Veteran's alleged stressor was unable to 
be verified, and there was no diagnosis of PTSD.  Evidence on 
record at the time of the July 2000 rating decision included 
service treatment records dated June 1964 to June 1968; progress 
notes from Weber Medical Clinic dated 1973 to 1975; service 
personnel records; outpatient treatment reports from the VA 
Medical Center Marion dated October 1998 to December 1999; and a 
March 2000 response to the PTSD questionnaire.   

Evidence submitted since the July 2000 rating decision includes 
an August 2002 VA examination in which the Veteran was diagnosed 
with PTSD; additional stressor statements from the Veteran; a 
chronology of VC/NVA attacks of the ten 
primary USAF Operating Bases in RVN from 1961 to 1973; a 
photograph of the Veteran as seen in a December 1966 newspaper; 
and testimony from the Veteran at his Board hearing.  

The Board finds that this new evidence includes a diagnosis of 
PTSD (which addresses one of the bases for the prior denial) and 
helps to verify the Veteran's alleged stressor (thereby 
addressing the other basis for the prior denial).  The evidence 
raises a reasonable possibility of substantiating the claim; and 
therefore constitutes new and material evidence.  The Veteran's 
claim is reopened.

Service Connection

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

During the course of this appeal, VA amended its regulations 
relating to PTSD stressors, effective July 13, 2010.  The revised 
regulation liberalizes, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re-
designating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by July 13, 2010.  
See Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843 (July 13, 2010), amended by 75 Fed. Reg. 41,092 
(July 15, 2010) (to be codified at 38 C.F.R. § 3.304).

An August 2002 VA examination report shows that the Veteran was 
diagnosed with PTSD based on the alleged in-service stressor of 
experiencing intense fear when he was on TSN Air Base when it was 
attacked in December of 1966.

At the Veteran's September 2009 Board hearing, he testified that 
he is combat Veteran.  However, the Veteran's DD Form 214 does 
not reflect any decorations denoting combat participation such as 
the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations such 
as the Bronze Star Medal that have been awarded with a Combat "V" 
device.  His military occupational specialty (MOS) was aircraft 
maintenance specialist.  

Nevertheless, the Veteran asserts that he was in combat 
situations and experienced fear of mortar attacks and a sense of 
helplessness.  Specifically, in multiple statements, the Veteran 
alleged that while he was assigned to the 391st Tactical Fighter 
Squadron, he was sent on temporary duty (TDY) to Tan Son Nhut 
(TSN) Air Force Base from approximately October 1966 to January 
1967.  He alleges that while he was there, he was subjected to 
mortar attacks, as well as being overrun by Vietcong on the 
flight line.  He stated that he saw fellow soldiers blown up and 
pieces of bodies everywhere.  The Veteran reiterated this 
particular stressor at his September 2009 Board hearing.  He 
noted that his main duty station was at Cam Ranh Bay.  

The service personnel records confirm that the Veteran was 
assigned to the 391st Tactical Fighter Squadron from January 1966 
to February 1967.  They also confirm that he was stationed at Cam 
Ranh Air Base.  They do not, however, show that he was sent on 
TDY to TSN Air Base.  However, the Veteran submitted a copy of a 
newspaper article which included a photograph of him that 
appeared in The Olney Daily Mail.  The date on the newspaper 
article is December 14, 1966.  The caption reflects that the 
Veteran was on duty at TSN Air Base in Vietnam.  The Veteran also 
submitted a Chronology of enemy attacks on the ten primary US Air 
Force Operating Bases in Vietnam from 1961-1973.  This report 
reflects that a Standoff and Sapper attack on TSN Air Base 
occurred on December 4, 1966.  It shows that 33 standoff rounds 
impacted the base; 20 aircraft were damaged; 3 U.S. soldiers were 
killed in action; 15 U.S. soldiers were wounded; 28 VC/NVA were 
killed in action; and 4 VC/NVA were taken as prisoners.  

Although it is not entirely clear from any of the Veteran's 
personnel records whether he was on TDY at TSN Air Base in 
December 1966, the Board finds that after resolving any benefit 
of the doubt in favor of the Veteran, the newspaper article is 
persuasive evidence that the Veteran was at least as likely as 
not at TSN Air Base in December of 1966 during the attack on the 
base.  

Therefore, because the Veteran has been diagnosed with PTSD based 
on in-service stressor as confirmed by a VA examination, 
entitlement to service connection for PTSD is warranted under the 
revised PTSD regulations in effect for claims pending at the 
Board as of July 13, 2010.


ORDER

Entitlement to service connection for PTSD is warranted.  To this 
extent, the appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.




REMAND

As noted in the introduction, a September 2001 RO rating decision 
denied claims for service connection for right inguinal 
orchiectomy (residual of cancer) and for hypertension/heart 
disease.  In January 2002, the Veteran submitted a timely notice 
of disagreement.  However, since a statement of the case has not 
yet been issued, a remand for this action is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, at the Veteran's September 2009 Board hearing, he 
testified that he has applied for Social Security Administration 
disability benefits.  The Veteran's SSA records should be 
obtained.  VA has a duty to obtain SSA records when they may be 
relevant and VA has actual notice that the Veteran is receiving 
SSA benefits.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non- 
existence or unavailability of such records 
must be verified by SSA. 38 C.F.R. 
§ 3.159(c)(2)(2009).



2.  The RO should issue a Statement of the 
Case on the issues of entitlement to 
service connection for right inguinal 
orchiectomy (residual of cancer) and for 
hypertension/heart disease.  The RO should 
provide the Veteran a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) and clearly 
advise him of the need to file a timely 
substantive appeal if he wishes to perfect 
and complete an appeal of these issues, and 
afford him the appropriate opportunity to 
do so. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


